DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 6-7, filed 3/14/2022, with respect to claims 1-2, 20, 26-28 and 34 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 10/14/2021.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy J. Oyer on 5/23/2022. The application has been amended as follows: 

Claims filed on 3/14/2022 have been amended as follows:

4.	(Currently amended) An electrode for a convective battery as in claim 1, formed by a 
	providing a mixture comprising:
a composite mixture comprising a charge storage material and a conductive material; and
a pore-forming agent;
	compressing the mixture to form a compacted mixture; and
	forming an electrode from the compacted mixture, wherein the electrode comprises a first side and a second side and comprises a plurality of pores comprising a microporous portion having pores larger than 2 microns in size and less than 10 microns in size, and wherein the electrode has a thickness of at least about 300 microns.

5.	(Currently amended) An electrode for a convective battery as in 

7.	(Currently Amended) An electrode for a convective battery as in formed by a method further comprising coating at least a portion of a surface of the electrode with a coating material.

8.	(Currently Amended) An electrode for a convective battery as in formed by a method wherein coating comprises depositing the coating material by electrodeposition.

13.	(Currently Amended) An electrode for a convective battery as in formed by a method further comprising annealing the composite mixture or the mixture.

16.	(Currently Amended) An electrode for a convective battery as in 

17.	(Currently Amended) An electrode for a convective battery as in formed by a method further comprising formingside, wherein the first channel is closed on the first side and the second channel is closed on the second side, and wherein the two or more channels has a diameter between 0.16 cm and 0.32 cm.

Claim 6 has been canceled.
 
Reasons for Allowance
4.	Claims 1-2, 4-5, 7-8, 13, 16-17, 20, 26-28 and 34 are allowed and have been re-numbered 1-14.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious an electrode for a convective battery comprising a composite mixture, comprising a charge storage material; a conductive material; and a binder; wherein the electrode comprises a first side and a second side and, comprises a porous portion comprising a microporous portion having pores larger than 2 microns in size and less than 10 microns in size and two or more channels including at least a first channel and a second channel, wherein the two or more channels are closed on at least the first side or the second side, wherein the first channel is closed on the first side and the second channel is closed on the second side, and wherein the two or more channels have a diameter between 0.16 cm and 0.32 cm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723